Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments and remarks filed on 08/03/2022. Currently claims 1-20 are pending.

DETAILED ACTION   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (Pub. No. US 2020/0243664 A1), herein Chuang, in view of Tsai (Pub. No. US 2014/0264636 A1), herein Tsai.
Regarding claim 1, Chuang discloses a method for fabricating a semiconductor device, comprising: forming a gate structure 14/16 on a substrate; forming a first spacer 28 adjacent to the gate structure and a second spacer 30 directly contacting the first spacer, wherein each of the first spacer and the second spacer is made of a single material; performing a first etching process to remove the substrate for forming a first recess 32 adjacent to the second spacer; performing a second etching process to trim the second spacer and at the same time remove the substrate for forming a void 36 directly under the second spacer adjacent to the first recess without expanding a width of the first recess; and forming a first epitaxial layer 40/44 in the first recess (Chuang: Figs. 1-8 and paragraphs [0010]-[0020]; “…It should also be noted that the cleaning process 34 conducted at this stage not only trims the outermost spacer 30 but also removes part of the substrate 12 surface directly contacting the L-shape spacer 28.”).
Chuang does not specifically show forming a first spacer directly contacting the gate structure.
However, it is well-known in the art to have one, two or more spacers depending on the desired design factors; two or more spacers are required to ensure electrical insulation of the vertical sides of the gate electrode, the number of the spacers may be varied to benefit from controlling the flow of the material for forming the layers, and it would also be desirable to adjust the number of the liner being deposited to form one or more spacers including two, three, or even four spacers on sidewalls of the gate such as offset spacers, conformal liners, and the like, which may act as appropriate implantation masks for creating the lateral dopant profile for the highly doped drain and source regions and extension regions. For example, see paragraph [0027] of Tsai, where it states “rather, any suitable number and combination of spacer layers and shapes may be utilized in order to form spacers for the gate stack 205, and any suitable combination of spacers may alternatively be utilized”.
Therefore, it would have been obvious to one of ordinary skill in the art to only have two spacers instead of the three spacers of Chuang in which the first spacer adjacent to and directly contacting the gate structure and a second spacer directly contacting the first spacer, wherein each of the first spacer and the second spacer is made of a single material; performing a first etching process to remove the substrate for forming a first recess adjacent to the second spacer; performing a second etching process to trim the second spacer and at the same time remove the substrate for forming a void directly under the second spacer adjacent to the first recess without expanding a width of the first recess; and forming a first epitaxial layer in the first recess.
Regarding claim 9, Chuang in view of Tsai teaches the method of claim 1, further comprising: a first protrusion adjacent to one side of the first epitaxial layer; and a second protrusion adjacent to another side of the first epitaxial layer (Chuang: Figs. 1-8 and paragraphs [0010]-[0020]).
Regarding claim 10, Chuang in view of Tsai teaches the method of claim 9, wherein the first protrusion comprises a second V-shape under the spacer (Chuang: Figs. 1-8 and paragraphs [0010]-[0020]).
Regarding claim 11, Chuang in view of Tsai teaches the method of claim 10, wherein an angle included by the second V-shape is greater than 30 degrees and less than 90 degrees (Chuang: Figs. 1-8 and paragraphs [0010]-[0020]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Tsai, as applied above, and further in view of Shin et al. (Pub. No. US 2014/0138745 A1), herein Shin.
Regarding claim 2, Chuang does not specifically show the limitations of claim 2. However, in the same field of endeavor, Shin shows a method of forming a semiconductor device, comprising: performing a third etching process to expand the first recess for forming a second recess; and forming the first epitaxial layer in the second recess (Shin: Figs. 2-34B and paragraphs [0031]-[0074]). Therefore, it would have been obvious to one of ordinary skill in the art to perform a third etching process to expand the first recess for forming a second recess; and forming the first epitaxial layer in the second recess, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp to improve the electrical characteristics of semiconductor devices with improved carrier mobility while enabling control of a size and a shape of a recess, which as a result reduces variations in sizes and shapes of recesses within a device.
Regarding claim 3, Chuang in view of Tsai, and further in view of Shin teaches the method of claim 2, wherein the first etching process comprises a dry etching process (Shin: Figs. 2-34B and paragraph [0066]).
Regarding claim 4, Chuang in view of Tsai, and further in view of Shin teaches the method of claim 2, wherein the second etching process comprises a dry etching process (Shin: Figs. 2-34B and paragraphs [0066]-[0068]).
Regarding claim 5, Chuang in view of Tsai, and further in view of Shin teaches the method of claim 2, wherein the third etching process comprises a wet etching process (Shin: Figs. 2-34B and paragraph [0068]).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Cheng et al. (Pub. No. US 2013/01194444 A1), herein Cheng.
Regarding claim 12, Chuang discloses a semiconductor device, comprising: a gate structure 14/16 on a substrate; a spacer 26/28/30 adjacent to the gate structure; an epitaxial layer 40/44 adjacent to the spacer, wherein the epitaxial layer comprises a hexagon; and a protrusion 42/46 having an angle greater than 30 degrees and less than 90 degrees under the spacer and adjacent to the hexagon and contacting a bottom surface of the spacer directly (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Chuang does not specifically show wherein the protrusion is made of a single material; and a cap layer on the epitaxial layer.
However, in the same field of endeavor, Cheng teaches a semiconductor device, comprising: a gate structure 220 on a substrate; a spacer 230 adjacent to the gate structure; an epitaxial layer 234 adjacent to the spacer, wherein the epitaxial layer comprises a hexagon; and a protrusion 232d/232b under the spacer and adjacent to the hexagon, wherein the protrusion is made of a single material; and a cap layer 236 on the epitaxial layer (Cheng: Figs. 5-7 and paragraphs [0017]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chuang with Cheng and to have a semiconductor device, comprising: a gate structure on a substrate; a spacer adjacent to the gate structure; an epitaxial layer adjacent to the spacer, wherein the epitaxial layer comprises a hexagon; a protrusion having an angle greater than 30 degrees and less than 90 degrees under the spacer and adjacent to the hexagon and contacting a bottom surface of the spacer directly, wherein the protrusion is made of a single material; and a cap layer on the epitaxial layer.
Regarding claim 13, Chuang in view of Cheng teaches the semiconductor device of claim 12, further comprising: a first protrusion adjacent to one side of the epitaxial layer; and a second protrusion adjacent to another side of the epitaxial layer (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Regarding claim 14, Chuang in view of Cheng teaches the semiconductor device of claim 13, wherein the first protrusion comprises a V-shape under the spacer (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Regarding claim 15, Chuang in view of Cheng teaches the semiconductor device of claim 14, wherein an angle included by the V-shape is greater than 30 degrees and less than 90 degrees (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Regarding claim 16, Chuang in view of Cheng teaches the semiconductor device of claim 14, wherein a depth of the first protrusion is less than 1/5 the thickness of the epitaxial layer (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, performing a fourth etching process to remove the first epitaxial layer; forming a second epitaxial layer with in-situ dopants on the first epitaxial layer; and forming a third epitaxial layer on the second epitaxial layer. Claims 7-8 are allowable likewise as they depend from claim 7.
Regarding claim 17, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a first spacer adjacent to and directly contacting the gate structure and a second spacer adjacent to the first spacer; a first epitaxial layer adjacent to the second spacer; a second epitaxial layer on the first epitaxial layer and contacting a bottom surface of the second spacer directly, and the top surface of the second epitaxial layer is even with a bottom surface of the first spacer; and a third epitaxial layer on the second epitaxial layer and contacting a sidewall of the second spacer directly. Claims 18-20 are allowable likewise as they depend from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicant’s arguments with respect to claims 1-5 and 9-16 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 18, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813